         Case 1:17-cr-00232-EGS Document 204-2 Filed 05/12/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA

    Plaintiff,

    v.                                              Criminal Action No. 17-232-EGS

    MICHAEL T. FLYNN,

    Defendant.



                                  [PROPOSED] ORDER

         Having considered Mr. Flynn’s Opposition to and Motion to Strike Notice of

Intent to File Motion for Leave to File Amicus Brief, and for good cause shown, it is

hereby ORDERED that:

         Leave to file the Notice of Intent to File Motion for Leave to File Amicus Brief is

denied.

         SO ORDERED.


Dated: ____________________                               ______________________
                                                          Emmet G. Sullivan
                                                          United States District Judge
